


116 HR 604 IH: To direct the United States Postal Service to designate a single, unique ZIP Code for Fairlawn, Virginia, and for other purposes.
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 604
IN THE HOUSE OF REPRESENTATIVES

January 16, 2019
Mr. Griffith introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To direct the United States Postal Service to designate a single, unique ZIP Code for Fairlawn, Virginia, and for other purposes.
 
 
1.ZIP code for Fairlawn, Virginia 
(a)Sense of CongressIt is the sense of Congress that— (1)the Commonwealth of Virginia is the only State in the United States where all cities are independent from their surrounding counties; 
(2)these independent cities are not politically a part of the surrounding counties, even if they are located within their borders;  (3)in Virginia these independent cities are subject to separate revenue collection and distribution practices related to roads, resources, and sales tax than neighboring counties; 
(4)the sales tax collected from electronic commerce from the unincorporated community of Fairlawn, Virginia, located in Pulaski County, is often misallocated to the independent city of Radford, Virginia, because they share the same ZIP codes; and  (5)Fairlawn, Virginia, should be eligible to obtain a separate and unique ZIP code from the neighboring independent city of Radford, Virginia, for tax purposes. 
(b)ZIP code designationNot later than 180 days after the date of the enactment of this Act, the United States Postal Service shall designate a single, unique ZIP Code applicable to Fairlawn, Virginia.   